DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/3/20 and 8/2/21 were filed on 1/3/20 and 8/2/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
	The drawing is objected to because the label “Fig. 1” should be changed “the FIGURE”.  According to 37 CFR 1.84(u)(1), “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear”.  
Specification
The disclosure is objected to because of the following informalities: “Figure 1” should be changed to “The Figure”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al (US 2015/0255768).
Regarding claims 1, 5, and 6, Konishi et al discloses a battery separator comprising: a non-woven fabric having a thickness of 10 to 40 µm, the non-woven
fabric being a core-in-sheath type composite fiber consisting of a core part and a sheath part covering the core part that are fused to each other, wherein the composite fiber has a fiber diameter of 5 to 40 µm, the core part is formed of a polypropylene resin (first polyolefin-based resin), the sheath part is formed of a polyethylene resin (second polyolefin-based resin) having a melting point lower than that of the polypropylene resin,
a basis weight is 4 to 10 g/m2 ([0017]-[0019],[0030]).
However, Konishi et al does not expressly teach a composite fiber that has a fiber diameter of 3.4 to 4.5 µm (claim 1).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Konishi non-woven fabric to include a composite fiber that has a fiber diameter of 3.4 to 4.5 µm because even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990)).  The Office takes the position that 5 µm and 4.5 µm are close enough that one of ordinary skill in the art would not expect a difference in properties.  There is no evidence of criticality of the claimed fiber diameter of the composite fiber.
	Examiner’s note:  the Office takes the position that the “amount of strain, S, as calculated by a following formula (I) S (mm2) = (MD1 – MD0) x (CD0 – CD1) that is 50 mm2 or less wherein MD1 (mm) and CD1 (mm) are lengths in MD direction and CD direction respectively when a tensile stress of 20 N in MD direction is applied to a sample having an effective length in MD direction (MD0) of 100 mm and an effective length in CD direction (CD0) of 100 mm under an environment of a room temperature of 25°C and a humidity of 50% RH” and “a membrane resistance value measured by sandwiching the separator using aluminum plates that is 0.002 to 0.007 Ω/µm” are inherent characteristics of the Konishi non-woven fabric because Konishi teaches the same structure, material, and properties of the non-woven fabric such as thickness, core-sheath structure, fiber diameter, basis weight, first polyolefin-based resin, and second polyolefin-based resin as the present invention.  Burden is on applicant to show differences in product comparison.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al (US 2015/0255768) in view of Kida (US 2013/0017451).  The Konishi reference is applied to claim 1 for reasons stated above.
However, Konishi et al does not expressly teach a strength that is 4 cN/dTex or more.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Konishi composite fiber to include a strength that is 4 cN/dTex or more in order to provide a fiber assembly having an excellent puncture strength ([0079]).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al (US 2015/0255768) in view of Shigematsu et al (US 6080471).  The Konishi reference is applied to claim 1 for reasons stated above.
However, Konishi et al does not expressly teach a maximum pore diameter that is 50 µm or less and an average pore diameter that is 5 to 25 µm.
	Shigematsu et al discloses a non-woven fabric that has a maximum pore diameter of not more than 50 µm and an average pore diameter of not more than 20 µm (Abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Konishi non-woven fabric to include a maximum pore diameter that is 50 µm or less and an average pore diameter that is 20 µm or less in order to provide a separator capable of preventing active materials from transfer, and having distinguished electrolyte solution absorbability and retainability (Abstract).

4 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al (US 2015/0255768) in view of Watanabe et al (US 2019/0048528).  The Konishi reference is applied to claim 1 for reasons stated above.
However, Konishi et al does not expressly teach a tensile strength per unit basis weight in CD direction and MD direction that is 0.6 (N/15 mm)/(g/m2) or more.
	Watanabe et al discloses a porous sheet (non-woven fabric) that has a specific tensile strength of 2.0 N/15 mm or more, wherein the specific tensile strength is obtained by dividing the tensile strength by the basis weight ([0040]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Konishi non-woven fabric to include a tensile strength per unit basis weight in CD direction and MD direction that is 2.0 (N/15 mm)/(g/m2) or more in order to provide high tensile strength to improve its performance as a separator ([0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729